SALCINES, Judge.
Raymond Brooks appeals the order of the trial court which revoked his community supervision and sentenced him to two concurrent terms of fifteen years’ imprisonment followed by two concurrent terms of fifteen years’ probation. We affirm the trial court’s decision to revoke Brooks’ community supervision. However, during oral argument before this court, the State conceded that the sentences imposed contain a scrivener’s error which must be corrected. The error was preserved through the filing of a motion pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). Accordingly, we reverse the sentences imposed and remand for the trial court to impose sentences which comply with the requirements of Florida Rule of Criminal Procedure 3.704(d)(27).
*334Affirmed in part, reversed in part, and remanded for resentencing.
DAVIS and CANADY, JJ., Concur.